Citation Nr: 0834323	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  02-01 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for a right lower leg 
disability.

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the right ankle, status post open reduction 
and internal fixation, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1991 to March 
1991, as well as service as a Navy Reservist.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Houston, Texas, 
VA Regional Office (RO).

The veteran was afforded a personal hearing before a hearing 
officer at the RO in April 2005.  A transcript of the hearing 
has been associated with the claims file.

In May 2006 the Board remanded the appeal for additional 
action by the Agency of Original Jurisdiction (AOJ).  The 
case was subsequently returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  Objective indications of fatigue as a chronic disability 
are not demonstrated; the medical evidence demonstrates that 
chronic fatigue is related to the veteran's psychiatric and 
thyroid disorders.

2.  A right lower leg shortening is attributable to service 
connected ankle injury.

3.  Degenerative joint disease of the right ankle is 
manifested by pain and marked limitation of motion.

CONCLUSIONS OF LAW

1.  The veteran does not exhibit signs and symptoms of 
chronic fatigue as a manifestation of an undiagnosed illness 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).

2.  Chronic fatigue syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  A right lower leg shortening is proximately due to 
service connected injury.  38 C.F.R. § 3.310 (2007).

4.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease of the right ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.16, 4.40, 
4.45, 4.71, 4.71(a), Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in April 2001 advised the veteran that she 
could submit or identify medical evidence supportive of her 
claim.  

An August 2004 letter discussed the evidence necessary to 
support a claim of entitlement to service connection.  The 
evidence of record was listed, and the veteran was told how 
VA would assist her in obtaining additional evidence.

A June 2006 letter discussed the evidence necessary to 
support a claim of entitlement to service connection for 
disability based on Gulf War service.  The types of evidence 
that could be considered were listed.  This letter also 
discussed the evidence necessary to support a claim of 
entitlement to service connection on a direct basis and a 
claim for an increased rating.  The evidence of record was 
listed and the veteran was advised of the assistance that VA 
would render.  The letter also discussed the manner in which 
VA determines disability ratings and effective dates.  A July 
2006 letter provided similar information to the June 2006 
letter.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of her appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board has also considered the adequacy of the VCAA notice 
in light of the recent Court decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  The 
June and July 2006 letters advised the veteran that, in 
evaluating claims for increase, VA looks at the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and their impact on employment.  The letter did not 
advise the veteran whether the Diagnostic Codes pertinent to 
the disability contain criteria necessary for entitlement to 
a higher rating that would not be satisfied by the veteran's 
demonstration that there was a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on the veteran's employment and daily life.  
However, the Board's review of the record demonstrates that 
the veteran had knowledge of what was necessary to 
substantiate his claim.  In this regard, the Board notes that 
in the January 2002 statement of the case, the veteran was 
provided with the applicable law and criteria required for a 
higher evaluation.  The veteran had an opportunity to respond 
to the statement of the case, and was subsequently issued 
supplemental statements of the case.  Moreover, in various 
statements received during the pendency of this appeal, the 
veteran has discussed the symptoms related to her right ankle 
disability and described its impact on her employment.  In 
essence, the record demonstrates that the veteran was made 
aware of the evidence necessary to substantiate her claim for 
increase, and that she demonstrated such knowledge.  The 
Board therefore finds that the fundamental fairness of the 
adjudication process is not compromised with respect to this 
issue.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
Examinations of have been conducted.  Neither the veteran nor 
her representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Service Connection

As an initial matter, the Board notes that the veteran has 
not alleged that the disabilities addressed in this decision 
are the result of participation in combat with the enemy.  
Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 
2002) are not applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Chronic Fatigue

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods prescribed by the 
Secretary or by December 31, 2011.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2007).

The veteran asserts that she suffers from chronic fatigue as 
the result of her service during the Gulf War in 1991.  
Private treatment records reflect that she complained of 
fatigue in December 1994 and was prescribed Zoloft.  

A January 1995 letter from a private physician indicates that 
the veteran had entered a risk management program for 
moderate hypothyroid.  

In a February 1996 statement the veteran indicated that her 
private physician had told her that her fatigue might be due 
to the Kuwaiti oil well fires or to her thyroid.  

During a May 1996 VA psychiatric examination, the veteran 
reported extreme fatigue after suffering from shingles in 
September 1994.  She related that she had been  treated with 
Synthroid and that her energy level returned to normal.

On VA general medical examination in May 1996, history of 
chronic fatigue syndrome was diagnosed.

On VA examination in May 1998, the veteran gave a history of 
extreme exhaustion in 1994.  She reported that an internist 
placed her on medication and that her symptoms disappeared in 
about six months.  The assessment was chronic fatigue.

On VA examination in July 2005, the veteran complained of 
fatigue, migratory joint pain, and generalized muscle aches.  
She denied muscle weakness and a history of low grade fever 
and pharyngitis.  The examiner noted that there was no 
palpable tenderness in the cervical or axillary lymph nodes.  
A history of depression was noted, as well as sleep problems.  
The veteran reported that her initial period of fatigability 
and tiredness had improved with thyroid replacement.  She 
noted that a more recent episode was under treatment with 
medication for depression.  The examiner concluded that the 
veteran's fatigue was secondary to depression and 
hypothyroidism.  He stated that she did not meet the criteria 
for chronic fatigue syndrome and opined that it was it was 
less likely than not that it was caused by or the result of 
the veteran's time in service.  He again stated that the 
veteran's fatigue was secondary to her endocrine and 
psychiatric conditions.

A report by a private physician was received in November 
2006.  The provider noted that the veteran presented with a 
complex musculoskeletal history with symptoms of diffuse soft 
tissue rheumatism, symmetrical arthralgias, tiredness, 
fatigue, and unrestful sleep.  He concluded that the veteran 
fulfilled the criteria for fibromyalgia and that the symptoms 
might also be compatible with an evolving connective tissue 
disease.  

A November 2006 statement from a service colleague indicates 
that the author had witnessed the veteran's chronic pain and 
fatigue.  

Having carefully reviewed the evidence pertaining to this 
claim, the Board finds that service connection is not 
warranted for chronic fatigue.  With respect to service 
connection for chronic fatigue as a manifestation of an 
undiagnosed illness, the Board notes that the July 2005 VA 
examiner concluded that the fatigue symptoms were secondary 
to the veteran's endocrine and psychiatric conditions.  As 
these symptoms are attributable to clinical diagnoses, 
service connection for chronic fatigue as a chronic 
disability resulting from an undiagnosed illness must be 
denied.

Moreover, service connection on a direct basis must also be 
denied.  While the record contains a May 1996 assessment of 
history of chronic fatigue syndrome and a May 1998 assessment 
of chronic fatigue, chronic fatigue syndrome was not 
diagnosed on the most recent VA examination in July 2005.  
Rather, the examiner stated that the veteran did not meet the 
criteria for chronic fatigue syndrome and specifically opined 
that it was less likely than not caused by or the result of 
the veteran's service.  We conclude that a medical opinion 
that provides a rationale basis for that opinion is more 
probative than an opinion that is lacking in significant 
reasoning.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Similarly, the 
Federal Circuit has noted that in order for a veteran to 
qualify for entitlement to compensation under those statutes, 
the veteran must prove existence of a disability, and one 
that has resulted from a disease or injury that occurred in 
the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (2001).  Here, the Board is presented with a July 2005 
examination report that specifically indicates that the 
veteran did not meet the criteria for chronic fatigue 
syndrome.  Such opinion is detailed and reasoned.  Such 
opinion is far more probative as to the existence of such 
disability.  Accordingly, service connection for a bilateral 
ankle disability must be denied.

The preponderance of the evidence is against the veteran's 
claims and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
Accordingly, service connection for chronic fatigue syndrome 
must be denied.

	Right Lower Leg

The veteran asserts that she has a leg length discrepancy 
that was caused by the injury to her right ankle and 
subsequent surgery.

In July 2002, the veteran reported that she had pain and 
cramping in her right leg which prohibited her  from 
maintaining the physical readiness required by her reservist 
duties.  

On VA examination in October 2003, the veteran's history was 
reviewed, to include an injury to the veteran's right ankle 
in 1995.  She stated that she had functional impairment with 
limited walking and interruption of sleep.  The examiner 
reported that leg lengths from the anterior superior iliac 
spine to the medial malleoli were 86 centimeters on the left 
and 85 centimeters on the right.  

A May 2004 VA podiatry note indicates the veteran's 
complaints of continued pain and discomfort.  She stated that 
she was experiencing some balance issues due to stiffness in 
her right ankle.  The provider noted that the veteran had a 
limb length discrepancy, left greater than right.  He opined 
that the discrepancy was due to the right ankle fracture.

An additional VA examination was carried out in July 2005.  
The examiner noted that the veteran had sustained a right 
ankle fracture in 1995 and had undergone surgery.  He 
indicated that the veteran did not use any assistive device.  
The veteran reported that she had inserts and corrective 
shoes provided by her podiatrist.  There was no history of 
constitutional symptoms or bone disease.  On physical 
examination, the veteran's legs were measured from the 
anterior-superior iliac spine to the medial malleolar, with 
equal measurements of 40 inches.  Measurements were repeated 
three times, with no changes and no discrepancy.  The 
examiner noted that the veteran showed him podiatry records 
that indicated a leg length discrepancy, but that no 
measurements were reflected.  The examiner again indicated 
that there was no evidence of shortness of the right lower 
extremity and concluded that there was no shortness of the 
right lower extremity secondary to the surgery of the 
veteran's right ankle.  

Upon review of the evidence pertaining to this claim, the 
Board has determined that service connection is warranted.  
The Board acknowledges that the October 2003 VA examiner 
noted a one centimeter discrepancy when reporting the length 
of the veteran's legs.  However, subsequent examination in 
July 2005 found no such discrepancy, after three consecutive 
measurements.  He specifically stated that there was no right 
lower extremity secondary to the surgery of the veteran's 
right ankle.  

The grant of service connection requires competent evidence 
to establish a diagnosis of the claimed disability.  In this 
case, there is a conflict in the record.  Some professionals 
report the existence of inequality in length whereas others 
established equal lengths.  The Board finds that there is no 
basis to favor one opinion over the other.  Two examiners 
found the inequality whereas one said there was none.  In 
addition, one examiner attributed the shortening to the 
fracture.  Therefore, service connection is granted.

The Board is fully aware that shortening of a lower extremity 
may not be combined with other ratings for fracture.  
38 C.F.R. § 4.71a.  However, the regulation does not prohibit 
the grant of service connection.


Increased Rating for Right Ankle

The veteran submitted the instant claim for increase in 
February 2001.

A June 2000 VA treatment record indicates that the veteran 
had discomfort over the anterior aspect of the ankle 
medially, as well as pain in the planter aspect of the foot 
within the arch.  

On VA examination in May 2001, the veteran's history was 
reviewed.  She related that she had experienced persistent 
difficulties since the original injury in 1995.  She reported 
limited motion with pain, as well as poor synesthetic sense 
and a tendency for inversion injury.  Physical examination 
revealed tenderness to palpation and mild effusion.  There 
was limited motion with maximum dorsiflexion to neutral and 
plantar flexion to 30 degrees.  The impression was moderate 
degenerative joint disease of the right ankle, status post 
bimalleolar ankle fracture.

An additional VA examination was conducted in May 2002.  The 
veteran reported that she took Motrin and used an ACE wrap 
due to swelling and spasm.  She indicated that she had 
significant limitation of function due to her right ankle 
disability.  She endorsed limited range of motion and pain 
with prolonged standing or walking.  Physical examination 
revealed an antalgic gait on the right.  Range of motion 
testing demonstrated five degrees of dorsiflexion and 15 
degrees of plantar flexion.  There was tenderness to 
palpation along the joint margins.  There was no effusion.  
The impression was right ankle fracture, status post open 
reduction and internal fixation with diminished range of 
motion and degenerative joint disease.

An October 2003 VA examination revealed no sign of nonunion 
or malunion of the tibia and fibula.  Dorsiflexion was to 10 
degrees and plantar flexion to 30 degrees.  Range of motion 
was limited by pain, but not fatigue, weakness, lack of 
endurance, or incoordination.  The assessment was 
degenerative joint disease of the right ankle.  

A May 2004 VA podiatry note indicates the veteran's 
complaints of continued pain and discomfort.  She stated that 
she was experiencing some balance issues due to stiffness in 
her right ankle.  The provider noted that the veteran had a 
limb length discrepancy, left greater than right.  He opined 
that the discrepancy was due to the right ankle fracture.

On VA examination in July 2005, the veteran reported ankle 
pain, weakness, stiffness, and swelling.  She stated that she 
had been placed on a diuretic for swelling of her legs.  She 
complained of giving way and locking of the right ankle.  She 
reported flare-ups of her ankle condition at least once per 
month, lasting three to five days.  She stated that cold 
weather, prolonged walking, and standing precipitated flare-
ups.  She endorsed mild to moderate functional impairment due 
to flare-ups.  She denied dislocations, recurrent 
subluxation, and inflammatory arthritis.  Physical 
examination revealed dorsiflexion to 15 degrees with pain at 
10 degrees, and plantar flexion to 35 degrees with pain at 20 
degrees.  There was no swelling, edema, weakness, 
incoordination, or lack of endurance.  Alignment with tibia 
and fibula was adequate.  There was no ankylosis.  There was 
no malunion or any reduced motion.  The impression was right 
ankle post-traumatic arthritis.  The examiner reiterated that 
there was evidence of pain on motion and that the joint 
function was additionally limited by painful repetitive use.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Normal range of ankle motion is dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.

The veteran's degenerative joint disease of the right ankle 
is evaluated as 20 percent disabling based on marked 
limitation of motion pursuant to Diagnostic Code 5271.  This 
evaluation is the highest available under this diagnostic 
code.  

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

After review of the evidence pertaining to the veteran's 
right ankle disability, the Board has determined that an 
evaluation in excess of 20 percent is not warranted.  In this 
regard, the Board notes that, at worst, range of motion of 
the veteran's right ankle disability has been measured as 
dorsiflexion to zero degrees and plantar flexion to 15 
degrees.  Such measurements establish marked limitation of 
motion, appropriately evaluated as 20 percent disabling.  The 
evidence does not demonstrate ankylosis of the right ankle.  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  DeLuca.  However, neither the lay 
nor medical evidence for either period reflects the 
functional equivalent of ankylosis of the ankle required for 
a higher evaluation.  Rather, the examinations of record have 
established that the veteran does in fact retain some motion 
of the right ankle.

The Board notes that the veteran is competent to report that 
her disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the 
currently assigned evaluation degenerative joint disease of 
the right ankle is appropriate.  Lastly, there has never been 
evidence of a compensable degree of shortening of the 
extremity.  38 C.F.R. § 4.1a.


ORDER

Entitlement to service connection for chronic fatigue is 
denied.

Entitlement to service connection for right lower leg 
shortening is granted, subject to 38 C.F.R. § 4.71a.

Entitlement to an increased evaluation for degenerative joint 
disease of the right ankle is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


